

117 HR 338 IH: To clarify the counting of electoral votes in Congress to be a National Special Security Event.
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 338IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2021Mr. Torres of New York (for himself and Ms. Moore of Wisconsin) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo clarify the counting of electoral votes in Congress to be a National Special Security Event.1.Counting of electoral votes in Congress is a National Special Security EventThe counting of electoral college votes in Congress pursuant to section 15 of title 3, United States Code, is a National Special Security Event (as such term is defined in section 2001(9) of the Homeland Security Act of 2002 (6 U.S.C. 601(9))). 